UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4730
GERARDO BORJAS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                              (CR-01-26)

                      Submitted: February 5, 2002

                       Decided: March 11, 2002

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BORJAS
                             OPINION

PER CURIAM:

   Gerardo R. Borjas appeals the district court’s criminal judgment
entered pursuant to his guilty plea for one count of conspiracy to pass
counterfeit obligations in violation of 18 U.S.C. §§ 371, 472 (1994).
Borjas’ attorney noted a timely appeal and filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), in which he repre-
sents that there are no arguable issues of merit presented by this
appeal. Nonetheless, in his brief, counsel addressed the possibilities
that the district court improperly conducted Borjas’ plea hearing pur-
suant to Fed. R. Crim. P. 11 and that the district court erred in sen-
tencing. The time for filing a supplemental brief has passed and
Borjas has not responded, despite being advised of his right to do so.

   We have reviewed the Rule 11 colloquy and find no discernible
error in the way the district court conducted it. Moreover, because the
district court properly sentenced Borjas within an accurately calcu-
lated guideline range, his sentence is not subject to appellate review.
See United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
Finally, we dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED